     Case 2:20-cv-01950-KS Document 17 Filed 04/27/20 Page 1 of 2 Page ID #:38



1

2

3

4

5

6

7

8

9

10
                                       UNITED STATES DISTRICT COURT
11

12                                  CENTRAL DISTRICT OF CALIFORNIA
13

14    Brian Whitaker,                                        Case No. 2:20-cv-01950-KS
15                       Plaintiff,
16                                                           [PROPOSED] ORDER GRANTING
                         vs.                                 STIPULATION FOR DISMISSAL
17
                                                             PURSUANT TO FEDERAL RULE OF
18    KCB RE, L.P., a California Limited                     CIVIL PROCEDURE 41(a)(1)(A)(ii)
      Partnership; KCB RE, Inc., a California
19
      Corporation; E5quire Inc., a California
20    Corporation; and Does 1-10,
21
                         Defendants.
22

23
                                                             Complaint Filed: February 28, 2020
24                                                           Trial Date:      None Set
25

26

27

28
                                                -1-
     ESQ01-01:Proposed Order (ESQ01-01) (002).DOCX:4-27-20
      [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL
                                     PROCEDURE 41(a)(1)(A)(ii)
     Case 2:20-cv-01950-KS Document 17 Filed 04/27/20 Page 2 of 2 Page ID #:39



1
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
              Pursuant to the Joint Stipulation for Dismissal pursuant to Federal Rule of Civil
3
     Procedure 41(a)(1)A)(ii) and good cause appearing therefor, IT IS HEREBY ORDERED
4
     THAT:
5
              1.        The above-referenced action be DISMISSED in its entirety and with
6
                        prejudice as to each and all of Plaintiff Brian Whitaker’s claims and causes
7
                        of action as alleged in the above-referenced action.
8
              2.        Defendants are to bear their respective costs, fees, attorneys’ fees, and
9
                        expenses as against Plaintiff.
10
              3.        Plaintiff is to bear Plaintiff’s respective costs, fees, attorneys’ fees, and
11
                        expenses as against Defendants.
12

13
              IT IS SO ORDERED.
14

15
              April 27, 2020
     Dated: ______________
16                                                           Judge Karen L. Stevenson
                                                             United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                -2-
     PAI02-01:Proposed Order (ESQ01-01) (002).DOCX:4-27-20
      [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL
                                     PROCEDURE 41(a)(1)(A)(ii)
